Title: To Alexander Hamilton from Joseph Nourse, 2 October 1794
From: Nourse, Joseph
To: Hamilton, Alexander


Treasury DepartmentRegisters Office 2d. October 1794
Sir,
I would beg leave to intimate that upon an adjustment of the several dividend accounts of the registered debt, the sum of Nineteen thousand and twenty nine dollars ⁵⁷⁄₁₀₀ remained to be issued from the Treasury for payment of interest and arrearages of Interest to the 1st October 1794; but as only a part of the Arrearages will be called for in the course of the present Quarter; I wou’d recommend that a Warrant for five thousand dollars be issued in favour of John Kean Esqr Cashier of the Bank of the United states, he to be held accountable for the expenditure being with great respect, sir,
Your most obedient & most humble servant
J N
Honble Alexr Hamilton Esqr.Secretary of the Treasury




dollars


arrearages of Interest due on the several Quarterly dividends on the 30th Septr 1794
18.598.96


Quarter Yearly dividend from 1st. July 1794 to 30th September following
  3.141.44


Total payable 1st October 1794 Dolls
21.740.40


deduct balance cash in the hands of the Cashier of the Bank of the United states on the 1st October 1794
  2.710.83


Leaves the amot as within stated
19.029.57



